DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/761769, filed on July 17, 2015.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
processing unit in claim 21-23 (paragraph [0052]: e.g., A processing unit may be integrated with the proximity sensor 5 or arranged as an additional device. The proximity sensor 5 may be connected to the processing unit and/or other electronic equipment by a cable 10 arranged within the plunger 4).
control unit in claim 27 (paragraph [0045]: i.e., The drug delivery device may further comprise at least one electric unit or electronic device (not illustrated) such as a control unit and/or a human-machine-interface).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-19, 21, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,561,790. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 10,561,790 is anticipated the claims 15-34 of claimed invention of the present invention.
Regarding claims 15 and 31; Claim 1 line 1-6 of U.S. Patent No. 10,561,790 discloses all of feature of claimed invention.
Regarding claim 16; Claim 1 lines 7-8 of U.S. Patent No. 10,561,790 discloses all of feature of claimed invention.
Regarding claim 17; Claim 2 lines 1-5 of U.S. Patent No. 10,561,790 discloses all of feature of claimed invention.
Regarding claim 18; Claim 3 lines 1-6 of U.S. Patent No. 10,561,790 discloses all of feature of claimed invention.
Regarding claim 19; Claim 14 lines 1-2 of U.S. Patent No. 10,561,790 discloses all of feature of claimed invention.
Regarding claim 21; Claim 11 lines 1-3 and claim 12 lines 1-2 of U.S. Patent No. 10,561,790 discloses all of feature of claimed invention.

Claims 20, 22-23, 26-28, and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,561,790 in view of Draper et al (U.S. Patent No. 9,878,099). 
Regarding claim 20; Claims 1-17 of U.S. Patent No. 10,561,790 discloses all of feature of claimed invention except for the proximity sensor comprises an open face. However, Deutsch teaches that it is known in the art to provide the proximity sensor (21 @ figure 1-2) comprises an open face (port 25 @ figures 1-2). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine Claims 1-17 of U.S. Patent No. 10,561,790 with above limitation as taught by Deutsch for the purpose of measuring accuracy the ICP in the syringe.
Regarding claim 22; Claims 1-17 of U.S. Patent No. 10,561,790 discloses all of feature of claimed invention except for the processing unit for processing images acquired by the proximity sensor is external to the proximity sensor. However, Deutsch teaches that it is known in the art to provide the processing unit (28 @ figure 4) for processing images acquired by the proximity sensor is external to the proximity sensor (21 @ figure 4). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine Claims 1-17 of U.S. Patent No. 10,561,790 with above limitation as taught by Deutsch for the purpose of improving the syringe for regulating, measuring, and analyzing the pressure in a cuff surrounding a medical tube.
Regarding claims 23 and 33; Claims 1-17 of U.S. Patent No. 10,561,790 discloses all of feature of claimed invention except for a processing unit is configured to determine a first contact between plunger and bung, and wherein the processing unit is further configured to stop a movement of the plunger upon detection of the first contact. However, Deutsch teaches that it is known in the art to provide a processing unit (paragraphs [0109] and [0112] and figures 13-15) is configured to determine a first contact between plunger (15 @ figure 14) and bung (figure 14), and wherein the processing unit (75 @ figure 14) is further configured to stop a movement of the plunger (15 @ figure 14) upon detection of the first contact. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine Claims 1-17 of U.S. Patent No. 10,561,790 with above limitation as taught by Deutsch for the purpose of measuring accuracy the ICP in the syringe.
Regarding claim 26; Claims 1-17 of U.S. Patent No. 10,561,790 discloses all of feature of claimed invention except for an electromechanical drive for displacing the plunger. However, Deutsch teaches that it is known in the art to provide an electromechanical drive for displacing the plunger (paragraph [0009]: e.g., considerable force has to be applied to the plunger during distal displacement in order to counteract the spring force and the sliding friction between the seal and the barrel). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine Claims 1-17 of U.S. Patent No. 10,561,790 with above limitation as taught by Deutsch for the purpose of measuring accuracy the ICP in the syringe.
Regarding claims 27, 32, and 34; Claims 1-17 of U.S. Patent No. 10,561,790 discloses all of feature of claimed invention except for a control unit is configured for causing the electromechanical drive to advance the plunger towards the bung and stop the electromechanical drive when the proximity sensor detects contact with the plunger. However, Deutsch teaches that it is known in the art to provide a control unit (37 @ figures 2-3 and paragraph [0082]) is configured for causing the electromechanical drive (spring 43 @ figure 3) to advance the plunger (15 @ figure 3) towards the bung (figure 3) and stop the electromechanical drive (43 @ figure 3) when the proximity sensor (21 @ figure 2) detects contact with the plunger (15 @ figure 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine Claims 1-17 of U.S. Patent No. 10,561,790 with above limitation as taught by Deutsch for the purpose of measuring accuracy the ICP in the syringe.
Regarding claim 28; Claims 1-17 of U.S. Patent No. 10,561,790 discloses all of feature of claimed invention except for a home or a start position of the plunger in the medical device is positioned in axial clearance from a proximal face of the bung. However, Deutsch teaches that it is known in the art to provide a home or a start position (figure 1) of the plunger (15 @ figure 1) in the medical device (5 @ figure 1) is positioned in axial clearance from a proximal face of the bung (figure 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine Claims 1-17 of U.S. Patent No. 10,561,790 with above limitation as taught by Deutsch for the purpose of measuring accuracy the ICP in the syringe.


Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,561,790 in view of Draper et al (U.S. Patent No. 9,878,099). 
Regarding claim 24; Claims 1-17 of U.S. Patent No. 10,561,790 discloses all of feature of claimed invention except for the distal end of the plunger is substantially flat. However, Draper et al teaches that it is known in the art to provide the distal end of the plunger is substantially flat (claim 11 in lines 1-2). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine Claims 1-17 of U.S. Patent No. 10,561,790 with above limitation as taught by Draper et al for the purpose of improving device for detecting a position of a plunger relative to a bung in a drug cartridge. 

Claims 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,561,790 in view of Draper et al (U.S. Patent No. 11,116,906). 
Regarding claims 29-30; Claims 1-17 of U.S. Patent No. 10,561,790 discloses all of feature of claimed invention except for the proximity sensor, is located with the distal end of the plunger, comprises a light sensor that is located behind the transparent plate. However, Draper et al (‘906) teaches that it is known in the art to provide the proximity sensor, is located with the distal end of the plunger, comprises a light sensor that is located behind the transparent plate (claim 14 lines 1-3). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine Claims 1-17 of U.S. Patent No. 10,561,790 with above limitation as taught by Draper et al (‘906) for the purpose of improving device for detecting a position of a plunger relative to a bung in a drug cartridge. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-17, 23-24, 26-27, and 31-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shearn (US Patent No. 6,645,177).
Regarding claims 15 and 31-34; Shearn discloses a medical device and method comprising: 
a proximity sensor (col.3 lines 42-60: e.g., detector 74 located to closed at proximal end 38 of the syringe body flange 40 of the plunger 42) located within or on a plunger (42 @ figures 2 and 4) at a distal end of the plunger (42 @ figure 4) adjacent a bung or stopper (44 @ figures 2 and 4) and aligned to receive light reflected by the bung (44 @ figures 2 and 4 and col. 3 lines 42-60: e.g., a detection system for detecting a position or location movement of the plunger with stopper);
wherein the proximity sensor (74 @ figures 2 and 4) for received reflected light to detect a position of a plunger (42 @ figure 2) relative to a bung (44 @ figure 2 and col. 3 lines 42-60: e.g., a detection system for detecting a position or location movement of the plunger with stopper). See figures 1-13.
	Regarding claims 16; Shearn discloses the proximity sensor (col.3 line 61: e.g., the detection system) comprises a light source (col.3 lines 61-64: e.g., the detection system includes a light source, the detection system positioned adjacent the markings of the plunger stem arm such that the light source is on one side of the stem arm 56 in figure 2) and a light sensor (col.3 lines 61-65: e.g., the plurality of detectors is on the opposite side of the stem arm 56).
	Regarding claim 17; Shearn discloses the proximity sensor (col.3 line 61: e.g., the detection system) comprises a light source (col.3 lines 61-64: e.g., the detection system includes a light source, the detection system positioned adjacent the markings of the plunger stem arm such that the light source is on one side of the stem arm 56 in figure 2) and a light sensor (col.3 lines 61-65: e.g., the plurality of detectors is on the opposite side of the stem arm 56) are arranged in compartments (col.3 line 64: e.g., one side of the stem arm 56 in figure 2 and col.5 lines 40-50: e.g., syringe plungers which have a cruciform stem, the stem  47of the plunger 42 shown in FIGS. 2, 4, and 8 only has three stem arms, the lowermost stem arm being omitted so that the lead screw 54) within plunger (42 @ figure 2) which are optically isolated from each other such that light emitted from the light source is prevented from directly illuminating the light sensor (col.3 lines 50-60: e.g., the stem of the plunger has an elongate arm provided with a plurality of markings to define a linear grid to indicate the movement and position of the plunger within the syringe body, the detection system includes a plurality of detectors for detecting the markings and the detector system provides signals to the control system). See figures 1-13
	Regarding claim 23; Shearn discloses a processing unit (col.8 lines 29-32: e.g., The processor of the syringe driver may be programmed to determine the EOI after first detecting the NEOI and to provide an audible and/or visual alarm or other indication of the EOI) is configured to determine a first contact between plunger (42  @figure 2) and bung (44 @ figure 2), and wherein the processing unit (col.8 lines 29-32) is further configured to stop a movement of the plunger (42 @ figure 2) upon detection of the first contact (col.3 lines 42-60: e.g., the apparatus further comprises a control system for monitoring operating parameters of the apparatus and controlling the rotation of the motor and a detection system for detecting movement of the plunger).  
	Regarding claim 24; Shearn discloses the distal end of the plunger (42 @ figures 2 and 4) is substantially flat (figures 2 and 4).  
	Regarding claim 26; Shearn discloses further comprising an electromechanical drive (64 @ figure 2) for displacing the plunger (42 @ figure 2).  
	Regarding claims 27 and 32-33; Shearn discloses a control unit (col.3 lines 42-60: e.g., control system) is configured for causing the electromechanical drive (66 @ figure 2: e.g., rotation of the motor) of the medical device to advance the plunger (42 @ figure 20) towards the bung (44 @ figure 2) and stop the advancement of the plunger (42  @figure 2), using electromechanical drive (64 @ figure 2), when the proximity sensor (74 @ figure 2) detects contact with the plunger (42 @ figure 2).  
	Regarding claim 34; Shearn discloses detection system (col.3 lines 42-40: e.g., the apparatus further comprises a control system for monitoring operating parameters of the apparatus and controlling the rotation of the motor and a detection system for detecting movement of the plunger) for detecting the position of the plunger (42  @figure 2) relative to the bung (44 @ figure 2) based on the received light comprises detecting when a protruding surface (figure 2) of the bung (44 @ figure 2) comes in contact with the plunger (42 @ figure 2) based on the received light.  
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shearn (US Patent No. 6,645,177) in view of Whatley et al (US Patent No. 6,452,158).
	Regarding claim 18; Shearn discloses all of feature of claimed invention except for the proximity sensor comprises a lens. However, Whatley et al teaches that it is known in the art to provide the proximity sensor (17 @ figures 1-2) comprises a lens (22 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to modify a medical device of Shearn with limitation above as taught by Whatley et al for the purpose of improving detectability of the properties of light reflection at an interface between two different media.
	Regarding claim 19; Shearn discloses all of feature of claimed invention except for the distal end of the plunger is arranged as the lens of the proximity sensor. However, Whatley et al teaches that it is known in the art to provide the distal end of the plunger (e.g., piston rod 12 @ figure 1-2) is arranged as the lens (22 @ figure 2) of the proximity sensor (i.e., reading means 17 @ figure 2 having detector array 21 @ figure 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to modify a medical device of Shearn with limitation above as taught by Whatley et al for the purpose of improving detectability of the properties of light reflection at an interface between two different media.
Regarding claim 20; Shearn discloses all of feature of claimed invention except for the proximity sensor comprises an open face. However, Whatley et al teaches that it is known in the art to provide the proximity sensor (17, 21 @ figure 2) comprises an open face (12a @ figure 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to modify a medical device of Shearn with limitation above as taught by Whatley et al for the purpose of improving detectability of the properties of light reflection at an interface between two different media.
	Regarding claim 21; Shearn discloses all of feature of claimed invention except for a processing unit for processing images acquired by the proximity sensor, wherein the processing unit is integrated with the proximity sensor. However, Whatley et al teaches that it is known in the art to provide a processing unit (18, 40 @ figure 9) for processing images acquired by the proximity sensor (17 @ figure 9), wherein the processing unit (18, 40 @ figure 9) is integrated with the proximity sensor (17 @ figure 9), wherein the proximity sensor (17 @ figure 9) is connected to the processing unit (18, 40 @ figure 9) by a cable arranged with the plunger (piston rod 12 @ figure 9). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to modify a medical device of Shearn with limitation above as taught by Whatley et al for the purpose of improving detectability of the properties of light reflection at an interface between two different media.
	Regarding claim 22; Shearn discloses all of feature of claimed invention except for a processing unit for processing images acquired by the proximity sensor is external to the proximity sensor. However, Whatley et al teaches that it is known in the art to provide a processing unit (18, 40 @ figure 9) for processing images acquired by the proximity sensor (17 @ figure 9) is external to the proximity sensor (17 @ figure 9).  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to modify a medical device of Shearn with limitation above as taught by Whatley et al for the purpose of improving detectability of the properties of light reflection at an interface between two different media.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shearn (US Patent No. 6,645,177) in view of Thorne, Jr. et al (US 2012/0265171).
Regarding claim 28; Shearn discloses all of feature of claimed invention except for the plunger is movable between a home position and a proximal face of the bung, and wherein the home position of the plunger in the medical device is positioned in axial clearance from the proximal face of the bung. However, Thorne Jr et al teaches that it is known in the art to provide the plunger (40 @ figures 30-32) is movable between a home position (figures 30-32) and a proximal face of the bung (410, 402 @ figures 30-32), and wherein the home position of the plunger in the medical device is positioned in axial clearance from the proximal face of the bung (410, 402 @ figures 30-32). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to modify a medical device of Shearn with limitation above as taught by Thorne, Jr et al for the purpose of improving arrangement for determining a longitudinal position of a stopper for sealing a compartment of a medicament syringe.
	
	Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shearn (US Patent No. 6,645,177) in view of Iio et al (US 2011/0004165).
	Regarding claims 29-30; Shearn discloses all of feature of claimed invention except for the distal end of the plunger is covered by a transparent plate, wherein the proximity sensor is configured as a light sensor and located behind the transparent plate. However, Iio et al teaches that it is known in the art to provide the distal end of the plunger (15 @ figure 7) is covered by a transparent plate (14 @ figure 7), wherein the proximity sensor (11 @ figure 7) comprises a light sensor (24 @ figure 7) that is located behind the transparent plate (14 @ figure 7). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to modify a medical device of Shearn with limitation above as taught by Iio et al for the purpose of improving the safety and reliability of the device in the medication.


Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record, taken alone or in combination, fails discloses or render obvious a medical device comprising all the specific elements with the specific combination including wherein the proximity sensor is configured to detect light both (i) prior to a contact between the plunger and the bung and (ii) upon the contact between the plunger and the bung, wherein the detected light prior to the contact is associated with a signal from the proximity sensor being above a threshold and the detected light upon the contact is associated with the signal from the proximity sensor being below the threshold in set forth of claim 25.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Nelson et al (US 2012/0226446) discloses systems and methods for monitoring the use of a fluid over the lifecycle of the fluid, said systems including a plurality of fluid identification stations, each station having one or more sensors to detect and identify a parameter of a fluid.
2) Jespersen et al (US 2011/0009821) discloses a medical injection device for use in combination with a medicament filled cartridge, the injection device being provided with a spring-assisted injecting mechanism where energy released from the spring moves a plunger of a held cartridge. Sensor circuitry is adapted to detect speed related data during injection so at to detect an abnormal speed condition, such as a needle blocking condition, a priming condition or an air purge condition.
3) Sundar et al (US 2010/0211003) discloses the architecture provides means to control the flow from an infusion device as well as in some embodiments the pressure of the delivery

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 8, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886